As filed with the Securities and Exchange Commission on June 2, 2017. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NovaBay Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 68-0454536 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2000 Powell Street, Suite 1150, Emeryville, CA 94608 (510) 899-8800 (Address, including zip code, of Principal Executive Offices) 2017 Omnibus Incentive Plan (Full title of the plan) Mark Sieczkarek Chief Executive Officer and Chairman of the Board of Directors 2000 Powell Street, Suite 1150
